     Case 8:20-cv-02255-WFJ-AAS Document 13 Filed 08/04/21 Page 1 of 2 PageID 135




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

RODERICK BERNARD LEWIS,

        Petitioner,

v.                                                        Case No. 8:20-cv-2255-WFJ-AAS

SECRETARY, DEPARTMENT
OF CORRECTIONS,

        Respondent.
                                      /

                                          ORDER

        Mr. Lewis moves for a certificate of appealability (COA) (Doc. 9) and to proceed on

appeal in forma pauperis (Doc. 11). A COA is not required to appeal because Mr. Lewis’

Section 2254 habeas petition was dismissed as an unauthorized second or successive

petition (see Doc. 6). See Hutto v. Lawrence Cty., Alabama, 717 F. App’x 960 (11th Cir. 2018)

(“A certificate of appealability (COA), typically required for appeals from a final order of a

habeas proceeding, is not required for an appeal of an order dismissing a petitioner’s filing

as a successive habeas petition.”) (citing 28 U.S.C. § 2253(c); Hubbard v. Campbell, 379 F.3d

1245, 1247 (11th Cir. 2004) (per curiam)). And Mr. Lewis may not proceed on appeal in

forma pauperis because he has $2,102.19 in his prison bank account and no dependents (Doc.

11, pp. 2, 5). See Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305, 1307 (11th Cir.2004) (an

applicant must show he “is unable to pay for the court fees and costs, and to support and


                                              1
  Case 8:20-cv-02255-WFJ-AAS Document 13 Filed 08/04/21 Page 2 of 2 PageID 136




provide necessities for himself and his dependents.”).

      Accordingly, Mr. Lewis’ motion for a COA (Doc. 9) and motion to proceed on

appeal in forma pauperis (Doc. 11) are DENIED.

      ORDERED in Tampa, Florida, on August 4, 2021.




Copy to: Roderick B. Lewis, pro se




                                             2
